Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-009

Release Date: 5/11/07
CC:ITA:KLKoch
POSTN-128928-06
UILC:

461.06-00

date:

September 01, 2006

to:

Christopher Sterner
Division Counsel
Large & Mid-Size Business
Attn: Christine S. Irwin, General Attorney
Office of the Associate Area Counsel (Denver)

from:

subject:

Lewis J. Fernandez
Associate Chief Counsel
(Income Tax & Accounting)

Generic Legal Advice
Application of §§ 1.461-4(d)(6)(ii) and 1.461-5 to service contracts

This memorandum responds to your request for assistance. We understand that the
issues in your request have arisen in various industries and derive from a transaction
that has been promoted by several accounting firms.
This memorandum is intended for use only by the office that requested it. It may not be
used or cited as precedent.
ISSUES
(1) Does the 3 ½ month rule in § 1.461-4(d)(6)(ii) of the Income Tax Regulations apply
to allow a deduction in year 1 for a prepayment made at the end of year 1 for services to
be performed in the first 3 ½ months of year 2 under a contract that extends beyond that
3 ½ month period?

POSTN-128928-06

2

(2) Does the recurring item exception in § 1.461-5 apply to allow a deduction in year 1
for a prepayment made at the end of year 1 for services to be performed in the first 8 ½
months of year 2 under a contract that extends beyond that 8 ½ month period?
CONCLUSIONS
(1) No, the 3 ½ month rule does not apply to allow a deduction in year 1 for a
prepayment made at the end of year 1 for services to be performed in the first 3 ½
months of year 2 under a contract that extends beyond that 3 ½ month period.
(2) No, the recurring item exception in § 1.461-5 does not apply to allow a deduction in
year 1 for a prepayment made at the end of year 1 for services to be performed in the
first 8 ½ months of year 2 under a contract that extends beyond that 8 ½ month period.
FACTS:
At the end of year 1, the taxpayer enters into a 12-month service contract with X. Under
the contract, X will provide services to the taxpayer until the end of year 2. At the end of
year 1, when the contract is executed, the taxpayer makes a prepayment to X for a
portion of the services to be provided in year 2. On its federal income tax return for year
1, the taxpayer deducted the prepayment as an expense, citing either the 3 ½ month
rule or the recurring item exception as authority for the deduction.
LAW AND ANALYSIS:
Section 461 of the Internal Revenue Code and the regulations thereunder provide
general rules that govern the taxable year of deduction. Section 1.461-1(a)(2) provides
that, under an accrual method, a liability is incurred, and generally is taken into account
for federal income tax purposes, in the taxable year in which all the events have
occurred that establish the fact of the liability, the amount of the liability can be
determined with reasonable accuracy, and economic performance has occurred with
respect to the liability (collectively, the “all events test”). Section 461(h)(1) provides that,
in determining whether an amount has been incurred with respect to any item during
any taxable year, the all events test shall not be treated as met any earlier than when
economic performance with respect to such item occurs. See also 1.461-4(a)(1). The
two issues raised in this request for advice relate to the economic performance
requirement of the all events test. This advice does not address whether the liability for
services would be fixed or determinable with reasonable accuracy.
Section 461(h)(2)(A) provides that if the liability of the taxpayer arises out of the
providing of services to the taxpayer by another person, economic performance occurs
as such person provides such services. See also § 1.461-4(d)(2). Therefore, under this
general rule, economic performance would occur for the prepaid services at issue as
the services are provided to the taxpayer. Under the facts of Issues (1) and (2),
although payment was made in year 1, economic performance generally would not

POSTN-128928-06

3

occur until year 2 when the services were provided. However, there are two exceptions
to the general economic performance rule applicable to service liabilities.
The first exception is the so-called “3 ½ month rule” in § 1.461-4(d)(6)(ii). That rule
provides that a taxpayer is permitted to treat services or property as provided to the
taxpayer (i.e., as economic performance) as the taxpayer makes payment to the person
providing the services or property if the taxpayer can reasonably expect the person to
provide the services or property within 3 ½ months after the date of payment.
Thus, under the facts of Issue (1), the taxpayer could treat the year 1 prepayment for
services as economic performance so long as the taxpayer can reasonably expect the
services to be provided within 3 ½ months after the payment. The question is whether
this rule contemplates that all of the services must be provided within 3 ½ months, or
whether this rule permits a taxpayer to accelerate into year 1 a deduction for 3 ½
months’ worth of services to be provided in year 2.
The liability in the facts set forth above relates to services to be provided both before
and after the 3 ½ month period following payment. That liability is not divisible unless
different services are required to be provided to the taxpayer under a single contract, in
which case economic performance occurs (and any applicable economic performance
exception will apply) separately with regard to each service provided. Section 1.4614(d)(6)(iv). If a single contract does not provide for different services, there is no
authority in the § 461 regulations allowing taxpayers to use the 3 ½ month rule for a
portion of a liability, even if the taxpayer can reasonably estimate the amount of
services that will be provided to it within 3 ½ months.
Although § 1.461-4(d)(6) does not specifically state that all the services must be
provided within 3 ½ months, that conclusion is implicit in the language that requires the
services (not a pro-rata amount, or portion of, services) to be provided within 3 ½
months. (Emphases added). The language of the regulation does not provide that
taxpayers may use the rule to meet economic performance for a service liability “to the
extent of” services provided. Compare the language of the 3 ½ month rule with the
language of the 2 ½ month rule for deferred compensation under § 1.404(b)-1T(b)(1)
(providing that a plan, or method or arrangement, is presumed to defer the receipt of
compensation for more than a brief period of time after the end of an employer’s taxable
year to the extent that compensation is received after the 15th day of the 3rd calendar
month after the end of the employer’s taxable year in which the related services are
rendered). (Emphasis added).
Unlike the deferred compensation rule, the 3 ½ month rule is an “all or nothing” rule with
respect to a particular liability. Therefore, the 3 ½ month rule does not apply to allow a
deduction in year 1 for a prepayment made at the end of year 1 for services to be
performed in the first 3 ½ months of year 2 under a contract that extends beyond that 3
½ month period.

POSTN-128928-06

4

The second exception to the economic performance rule applicable to service liabilities
(as well as other liabilities) is the recurring item exception in § 461(h)(3). Under the
recurring item exception, a liability is treated as incurred for a taxable year if—
(i) As of the end of that taxable year, all events have occurred that establish the
fact of the liability and the amount of the liability can be determined with reasonable
accuracy;
(ii) Economic performance with respect to the liability occurs on or before the
earlier of –
(A) The date the taxpayer files a timely (including extensions) return for
that taxable year; or
(B) The 15th day of the 9th calendar month after the close of that taxable
year;
(iii) The liability is recurring in nature; and
(iv) Either –
(A) The amount of the liability is not material; or
(B) The accrual of the liability for that taxable year results in a better
matching of the liability with the income to which it relates than would result from
accruing the liability for the taxable year in which economic performance occurs.
Thus, with regard to Issue (2), the question is whether economic performance with
respect to the liability occurs on or before the 15th day of the 9th calendar month after
the close of that taxable year. This advice does not address whether the other
requirements of the recurring item exception would be met.
As discussed in connection with Issue (1), economic performance for the liability at
issue generally occurs under § 1.461-4(d)(2) as the services are provided to the
taxpayer. Therefore, the issue is whether the recurring item exception contemplates
that all of the services must be provided within 8 ½ months, or whether this rule permits
a taxpayer to accelerate into year 1 a deduction for 8 ½ months’ worth of services to be
provided in year 2. Similar to the analysis in Issue (1), the particular liability in this case
is for services to be provided both before and after the 8 ½ month period following the
end of the taxable year. If a single contract does not provide for different services, there
is no authority in the § 461 regulations allowing taxpayers to use the 8 ½ month rule for
a portion of a liability, even if the taxpayer can reasonably estimate the amount of
services that will be provided to it within 8 ½ months.

POSTN-128928-06

5

Although neither § 461(h)(3) nor § 1.461-5 specifically states that economic
performance (the provision of services) must be complete within 8 ½ months, the
language of both sections refers to “economic performance with respect to the liability”
(not economic performance with respect to a pro-rata amount, or portion of, the liability,
nor economic performance “to the extent of” the service liability). (Emphasis added).
Similar to the 3 ½ month rule, the recurring item exception is an “all or nothing” rule with
respect to a particular liability. Therefore, the recurring item exception does not apply to
allow a deduction in year 1 for a prepayment made at the end of year 1 for services to
be performed in the first 8 ½ months of year 2 under a contract that extends beyond that
8 ½ month period.
Please call Kim Koch at (202) 622-4800 if you have any further questions.

